DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 13 October 2020. In view of this communication, claims 1-22 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-10 are objected to because of the following informalities:  The preambles of claims 2-10 recite “The apparatus of claim…” whereas the preamble of claim 1, which claims 2-10 indirectly or directly depend from, recites a device.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8, 11, 14, 16-17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zukor et al. (US 2005/0227610 A1), hereinafter referred to as Zukor et al.
Regarding claim 1, Zukor et al. teaches a device, comprising: 
a head (paragraph 43: shell 30) comprising a material having a plurality of pores (paragraph 44: membrane 50), wherein at least some of the pores from the plurality of pores each have a size that is smaller than a water molecule and larger than an air molecule such that the air molecules can pass through the pores and the water molecules are prevented from passing through the pores; and (paragraph 44: liquids cannot pass through membrane 50, but gasses may)

    PNG
    media_image1.png
    735
    792
    media_image1.png
    Greyscale

an elongated body (12) extending from the head and having a thread (14) on an outer surface thereof and having a conduit (24) extending longitudinally through the elongated body (12) to the head; (paragraph 42: vent body 10 includes root 12 with threads 14 and an aperture 24 which extends through the vent body)
wherein the device (10) is configured to fasten a first surface to a second surface using the thread (14) of the elongated body (12). (it is inherent that a threaded fastener may be used to fasten a first and second surface using thread 14)
Regarding claim 6, Zukor et al. teaches the apparatus of claim 1, further comprising a barrier (50) in the head or the conduit, or in both, the barrier comprising the material having the plurality of pores. (paragraph 44: membrane 50)
Regarding claim 7, Zukor et al. teaches the apparatus of claim 1, further comprising a compressible member (20) positioned at an underside of the head and around the elongated body (10). (paragraph 42: gasket 20)
Regarding claim 8, Zukor et al. teaches the apparatus of claim 7, wherein the compressible member is an O-ring, a washer, or a gasket (20). (paragraph 42: gasket 20)
Regarding claim 11, Zukor et al. teaches a device, comprising: 
a cylindrical member (12) having an outer threaded surface (14); (paragraph 42: vent body 10 includes root 12 with threads 14)
a head (paragraph 43: shell 30) at one end of the cylindrical member (12), the head (30) comprising a material having a plurality of pores (paragraph 44: membrane 50), wherein at least some of the pores from the plurality of pores each have a size that is smaller than a water molecule and larger than an air molecule such that the air molecules can pass through the pores and the water molecules are prevented from passing through the pores; and (paragraph 44: liquids cannot pass through membrane 50, but gasses may)14
a conduit (24) extending longitudinally through the cylindrical member (12) to the head; (paragraph 42: vent body 10 includes aperture 24 which extends through the vent body)
wherein the outer threaded surface (14) of the cylindrical member (12) is configured to fasten a first surface to a second surface. (it is inherent that a threaded fastener may be used to fasten a first and second surface using thread 14)
Regarding claim 14, Zukor et al. teaches the device of claim 11, further comprising a compressible member (20) positioned around the cylindrical member (12) and adjacent to the head, wherein the compressible member (20) provides a substantially airtight seal when compressed between the head and the first surface. (paragraph 42: gasket 20 seals the vent of the housing)
Regarding claim 16, Zukor et al. teaches the device of claim 11, wherein the first surface is a surface of an enclosure configured to contain electronic components and the second surface is a surface of a cover configured to be removably attached to the enclosure (paragraph 1: the vent may be used in an electrical component housing; it is inherent that it may be used to removably attach a cover to the electrical component housing disclosed in paragraph 1)
Regarding claim 17, Zukor et al. teaches an apparatus, comprising: 
An enclosure vonfigured to contain electronic components;
A cover configured to be removably attached to the enclosure;
A device configured to fasten the cover to the enclosure, the device comprising
A head (paragraph 43: shell 30) comprising a material having a plurality of pores (paragraph 44: membrane 50), wherein at least some of the pores from the plurality of pores each have a size that is smaller than a water molecule and larger than an air molecule such that the air molecules can pass through the pores and the water molecules are prevented from passing through the pores; and (paragraph 44: liquids cannot pass through membrane 50, but gasses may)14
an elongated body (12) extending from the head and having a thread (14) on an outer surface thereof and having a conduit (24) extending longitudinally through the elongated body (12) to the head; (paragraph 42: vent body 10 includes root 12 with threads 14 and an aperture 24 which extends through the vent body)
wherein threadedly receiving the elongated body (12) through the cover and into the enclosure fastens the cover to the enclosure. (it is inherent that a threaded fastener may be used to fasten a cover to the electronic enclosure using thread 14)
Regarding claim 22, Zukor et al. teaches the apparatus of claim 17, further comprising a compressible member (20) between the head and a surface of the cover, wherein the compressible member provides a substantially airtight seal between the head and the surface of the cover. (paragraph 42: gasket 20)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukor et al. in view of ET Metal Co. (attached), hereinafter referred to as ET Metal Co and Snyder (US 5,713,972 A), hereinafter referred to as Snyder.
Regarding claim 2, Zukor et al. teaches the apparatus of claim 1, but does not teach that the elongated body further comprises the material having the plurality of pores, wherein at least a portion of the pores each have a size that is smaller than a water molecule and larger than an air molecule such that the air molecules can pass through the pores and the water molecules are prevented from passing through the pores.
ET Metals Co. teaches that the elongated body further comprises the material having the plurality of pores. (ET Metals Co. paragraph 1: sintered metals, including iron, copper, and stainless steel, may be used for any of the fasteners listed). Snyder teaches that sintered materials feature at least a portion of the pores each have a size that is smaller than a water molecule and larger than an air molecule such that the air molecules can pass through the pores and the water molecules are prevented from passing through the pores. (Snyder abstract: the sintered metal used in the filter is gas permeable and liquid impermeable)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the elongated body of the sintered materials because EM Metals and Snyder disclose that the sintered materials are known materials for threaded fasteners whose properties are well known in the art.   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zukor et al.’s invention by constructing the fastener of a sintered material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 12, Zukor et al. teaches the device of claim 11, but does not teach that the cylindrical member further comprises the material having the plurality of pores, wherein at least a portion of the pores each have a size that is smaller than a water molecule and larger than an air molecule such that the air molecules can pass through the pores and the water molecules are prevented from passing through the pores.
ET Metals Co. teaches that the cylindrical body further comprises the material having the plurality of pores. (ET Metals Co. paragraph 1: sintered metals, including iron, copper, and stainless steel, may be used for any of the fasteners listed). Snyder teaches that sintered materials feature at least a portion of the pores each have a size that is smaller than a water molecule and larger than an air molecule such that the air molecules can pass through the pores and the water molecules are prevented from passing through the pores. (Snyder abstract: the sintered metal used in the filter is gas permeable and liquid impermeable)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cylindrical body of the sintered materials because EM Metals and Snyder disclose that the sintered materials are known materials for threaded fasteners whose properties are well known in the art.   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zukor et al.’s invention by constructing the fastener of a sintered material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 18, Zukor et al. teaches the apparatus of claim 17, but does not teach that the elongated body further comprises the material having the plurality of pores, wherein at least a portion of the pores each have a size that is smaller than a water molecule and larger than an air molecule such that the air molecules can pass through the pores and the water molecules are prevented from passing through the pores.
ET Metals Co. teaches that the elongated body further comprises the material having the plurality of pores. (ET Metals Co. paragraph 1: sintered metals, including iron, copper, and stainless steel, may be used for any of the fasteners listed). Snyder teaches that sintered materials feature at least a portion of the pores each have a size that is smaller than a water molecule and larger than an air molecule such that the air molecules can pass through the pores and the water molecules are prevented from passing through the pores. (Snyder abstract: the sintered metal used in the filter is gas permeable and liquid impermeable)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the elongated body of the sintered materials because EM Metals and Snyder disclose that the sintered materials are known materials for threaded fasteners whose properties are well known in the art.   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zukor et al.’s invention by constructing the fastener of a sintered material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim(s) 3-5, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukor et al. in view of Snyder (US 5,713,972 A), hereinafter referred to as Snyder.
Regarding claim 3, Zukor et al. teaches the apparatus of claim 1, but does not teach that the material having the plurality of pores is a sintered material. 
Snyder does teach that the material having the plurality of pores is a sintered material. (Snyder col. 3, lines 44-49: the filter may be a sintered stainless steel, ceramic, or bronze)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the filter of Zukor et al. of the sintered material of Snyder because the sintered material of Snyder is an effective filter for removing any non-gaseous particles from a gaseous stream. (Snyder abstract)
Snyder discloses that the filter may be formed from a sintered material.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zukor et al.’s filter invention by constructing the filter of a sintered material which is a highly effective filter material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Zukor et al. in view of Snyder teaches the apparatus of claim 3, wherein the sintered material is stainless steel. (Snyder col. 3, lines 44-49: the filter may be a sintered stainless steel, ceramic, or bronze)
Regarding claim 5, Zukor et al. in view of Snyder teaches the apparatus of claim 3, wherein the sintered material is non-stainless steel, ceramic, titanium, aluminum, copper, bronze, brass, or nickel. (Snyder col. 3, lines 44-49: the filter may be a sintered stainless steel, ceramic, or bronze)
Regarding claim 13, Zukor et al. teaches the device of claim 11, but does not teach that the material of the head having the plurality of pores is a sintered material. 
Snyder does teach that the material having the plurality of pores is a sintered material. (Snyder col. 3, lines 44-49: the filter may be a sintered stainless steel, ceramic, or bronze)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the filter of Zukor et al. of the sintered material of Snyder because the sintered material of Snyder is an effective filter for removing any non-gaseous particles from a gaseous stream. (Snyder abstract)
Snyder discloses that the filter may be formed from a sintered material.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zukor et al.’s filter invention by constructing the filter of a sintered material which is a highly effective filter material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 19, Zukor et al. teaches the apparatus of claim 17, but does not teach that the material having the plurality of pores is a sintered material. 
Snyder does teach that the material having the plurality of pores is a sintered material. (Snyder col. 3, lines 44-49: the filter may be a sintered stainless steel, ceramic, or bronze)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the filter of Zukor et al. of the sintered material of Snyder because the sintered material of Snyder is an effective filter for removing any non-gaseous particles from a gaseous stream. (Snyder abstract)
Snyder discloses that the filter may be formed from a sintered material.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zukor et al.’s filter invention by constructing the filter of a sintered material which is a highly effective filter material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 20, Zukor et al. in view of Snyder teaches the apparatus of claim 19, wherein the sintered material is stainless steel. (Snyder col. 3, lines 44-49: the filter may be a sintered stainless steel, ceramic, or bronze)
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukor et al. in view of ND Plastisol Underhead Fastener Sealant (attached to the action), hereinafter referred to as ND.
Regarding claim 9, Zukor et al. teaches the apparatus of claim 7, but does not teach that the compressible member comprises plastisol.

    PNG
    media_image2.png
    170
    298
    media_image2.png
    Greyscale

ND Fig. 1
ND does teach that the compressible member comprises plastisol. (ND Fig. 1, Overview: plastisol applied to metal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the O-ring/gasket of Zukor et al. from plastisol as taught by ND because the plastisol sealant fills voids between mating parts and more effectively eliminates leaks. (ND “Features”)
Further, ND discloses that the sealant is made of a plastisol material.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zukor et al. invention by constructing gasket of plastisol which is a highly effective sealant since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 10, 15, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the apparatus of claim 1, wherein the head and the elongated body form a unitary piece of the material having the plurality of pores. 
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the device of claim 11, wherein the cylindrical member and the head form a unitary member.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the apparatus of claim 17, wherein the head and the elongated body form a unitary piece of material having a plurality of pores.
Regarding the aforementioned claims, while it has been held that it is within the scope of one of ordinary skill in the art to make plural parts unitary as a matter of obvious engineering choice (In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart, 90 USPQ 214 (CCPA 1951)), it would explicitly teach against the structure of the device of Zukor et al. which was relied upon to teach the limitations of the claims upon which claims 10, 15, and 21 respectively depend.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seibert et al. (US 5,353,949 A)
DeGuiseppi (US 5,522,769 A)
Protzner et al. (US 2002/0090506 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847